Citation Nr: 0609912	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  97-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right (major) shoulder dislocation with degenerative joint 
disease, currently rated 30 percent disabling.

2.  Entitlement to an extraschedular rating of the right 
shoulder disability.

3.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for post-
operative left (minor) shoulder degenerative joint disease.

4.  Entitlement to an extraschedular rating of the left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1976.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  The claims are now under the original jurisdiction of 
the Manchester, New Hampshire, RO. 

During the pendency of the veteran's claims, he has twice 
claimed entitlement to a total disability rating due to 
individual unemployability (TDIU).  See 38 C.F.R. § 4.16 
(2005).  VA has denied the claim twice, in December 1994 and 
in May 1997.  The veteran has not appealed either action.  
The matter is outside the Board's jurisdiction in this 
appeal.

In the context of the instant appeal, the RO has considered 
whether either shoulder disability warrant's extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1) (2005).  Focusing on the 
distinction between TDIU and extraschedular ratings, 
VAOPGCPREC 6-96, the Board takes jurisdiction of that matter.

The issues of entitlement to an extraschedular rating of the 
right shoulder or of the left shoulder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  It is as likely as not that the veteran suffers 
functional impairment of the right (major) shoulder 
comparable to that associated with restriction of motion to 
no more than 25 degrees from his side.

2.  It is as likely as not that the veteran suffers 
functional impairment of the left (minor) shoulder comparable 
to that associated with restriction of motion to no more than 
25 degrees from his side.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
for post-operative right (major) shoulder dislocation with 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5201 (2005).

2.  The schedular criteria for a 30 percent disability rating 
for post-operative left (minor) shoulder dislocation with 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran appeals from the initial disability of his left 
shoulder.  Consequently, the rating is subject to staging 
upwards or downwards, or staging, for parts of the time 
subject to review in this decision.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has reconsidered 
the rating of the left shoulder multiple times as evidence 
has entered the record, resulting in actual consideration of 
staging, even if not identified as such.  Additionally, the 
evidence supports a single rating during the duration of the 
time under appeal.  Consequently, no staging is necessary, 
and the veteran's case is not prejudiced by the Board making 
the initial determination how to stage the rating.  Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993).

The reasons for the increased ratings allowed in this 
decision are essentially the same for each shoulder, so the 
discussion generally treats them together with distinctions 
identified as necessary.  The veteran appeals from the 
initial rating of his left shoulder

As a preliminary matter, the veteran's representative argues 
for a separate rating of the right shoulder for arthritis, by 
analogy to the separate rating authorized for arthritis of 
the knee and for other impairment of the knee due to lateral 
instability or recurrent subluxation.  See VAOPGCPREC 23-97.

Deciding entitlement to separate ratings for two right 
shoulder disabilities requires deciding whether such separate 
ratings would compensate the veteran twice for the same 
disability, which is called pyramiding.  38 C.F.R. § 4.14 
(2005).  Pyramiding results from evaluation of the same 
disability under various diagnoses or evaluation of the same 
manifestations of disability under different diagnoses.  Id.  
VA has rated the veteran's right shoulder for "other 
impairment of the humerus, 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2005), based on a history of recurrent dislocations.  
The rating criteria for rating shoulder disability under 
Diagnostic Code 5202 show conditions that, like those for 
rating other impairments of the knee, are associated with 
instability of the joint, e.g. recurrent dislocation, fibrous 
union, and non-union.  The criteria for rating degenerative 
or post-traumatic arthritis, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 5010 (2005), respectively, do not include 
instability.  If the veteran's right shoulder actually 
manifested the criteria of Diagnostic Code 5202, separate 
rating for the arthritic component of his shoulder disability 
would warrant a separate rating.  VAOPGCRPEC 23-97.

The right shoulder does not, in fact, manifest the criteria 
of other impairment of the humerus.  During the time under 
consideration in this appeal, the veteran's right shoulder 
has not manifested recurrent dislocation.  There is not a 
fibrous or other more tenuous union, and examination has not 
shown instability, the veteran's understandable apprehension 
that the shoulder will dislocate notwithstanding.  The 
functional impairment of the veteran's shoulder has to do 
with pain and the inability to use the shoulder for work 
bearing more than slight loads.  Thus, to rate the actual 
disability requires application of the regulations pertaining 
to pain and related functional impairments.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005).

The veteran does not have two wholly separate impairments of 
the right shoulder, one manifesting as instability unaffected 
by limitation of motion, the other manifesting as limitation 
of motion exacerbated by pain, but causing impairment 
separate from instability.  Cf. Esteban v. Brown, 6 Vet. App. 
259 (1994) (scar of the face causing disfigurement, pain, and 
limitation of mastication causes three wholly separate 
disabilities that can be separately rated without 
pyramiding).  Whereas the veteran does not in fact have the 
impairments associated with Diagnostic Code 5202, and his 
disability is actually best characterized by the regulations 
and rating criteria for arthritis, it would compensate him 
twice for the same disability to award a separate rating for 
arthritis.  38 C.F.R. § 4.14 (2005).

The diagnostic codes and rating criteria for arthritis 
provide the most accurate rating of the veteran's shoulder 
disabilities.  Arthritis of each shoulder is well established 
by numerous x ray studies.  Arthritis is rated based on 
limitation of motion, with consideration of multiple other 
factors that affect the functionality of the affected joint 
for work as much as does a structural limitation of motion 
from ossification of the joint.  These factors include pain, 
painful motion, excess fatigability, and incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  These phenomena may 
cause additional disability during flare-ups of conditions 
that suffer flare-ups, and the disability rating must account 
for that additional disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Limitation of motion of the shoulder is rated 20 percent 
disabling if the veteran can raised his arm no more than to 
shoulder level; 30 percent if he can raise the dominant 
(major) arm no more than midway between the side and shoulder 
level, 20 percent for the nondominant (minor) arm; and 40 
percent if he cannot raise the major arm above 25 degrees 
from the side, 30 percent for the minor arm.

The salient feature of the evidence is that each shoulder has 
actual impairment of functionality due to pain and incapacity 
to reach, lift, carry, or manipulate using the shoulder that 
is belied by the documented ranges of motion.  Arthritis of 
the shoulder, rated for the resulting limitation of motion, 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2005), provides 
for rating limitation of motion as measured in ability to 
lift the arm from the side.  The regulation does not identify 
the significant direction or plane of motion of the shoulder 
for rating purposes.  Regulation provides two directions or 
planes of motion that can be called, "from the side," 
forward elevation (flexion), and abduction.  See 38 C.F.R. 
§ 4.71a, Plate I (2005).

The veteran has had three surgeries of the right shoulder and 
one of the left related to arthritis and derangement of the 
internal structure of each shoulder.  Both before and after 
each surgery, the ranges of flexion and abduction have 
generally been to 90 degrees or above, as shown in VA 
compensation examinations in September 1994, September 1995, 
June 1996, July 1997, April 1999, September 2000, and 
February 2004, with the July 2003 VA examination showing 
right flexion of 80 degrees and right abduction of 50 
degrees.  Review of VA outpatient records and private 
examination and outpatient records from March 1995 to 
November 2001 are essentially the same for ranges of motion.

The ranges of motion notwithstanding, the VA and outpatient 
records repeatedly show the veteran is instructed not to use 
his arms for any strenuous work, or to lift objects weighing 
more than about 10 pounds at all.  VA outpatient records of 
April 1994 show progressive pain and dysfunction of the 
shoulders with increased pain.  The September 1994 VA 
examiner noted chronic pain interfered with the veteran's 
work.  The April 1999 VA examiner reported severe pain in 
both shoulders with any movement against resistance.  This is 
particularly significant for rating purposes, because no 
other examiner reported specifically about function of the 
shoulders against resistance.  The other VA examiner's 
reported active and passive ranges of motion without 
reporting effect of motion against resistance, winch is 
particularly informative for evaluating the actual level of 
disability for work.  See 38 C.F.R. §§ 4.2, 4.10, 4.40 
(2005).  The April 1999 examiner opined the veteran should do 
no work that requires use of his shoulders and upper arms.

In November 2001 Dr. Fairly examined the veteran for the 
Social Security Administration and reported the veteran 
should not lift more than 10 pounds.  VA occupational therapy 
records of July 2003 include instructions to limit activity. 

Much of the evidence about the functional impairment of each 
shoulder comes from the veteran's testimony in a May 1997 VA 
hearing, testimony to an Administrative Law Judge of the 
Social Security Administration, and reports to VA and private 
physicians and outpatient clinicians.  He described in his VA 
hearing the necessity to use two hands to reach into and lift 
a gallon of milk from the refrigerator, and that he could not 
drive but for having a tilt steering wheel in the lowest 
position.  The SSA judge found the veteran's testimony 
credible, and Dr. Fairly found his subjective report 
consistent with the x/ray and clinical findings in November 
2001.  A VA advanced registered nurse practitioner reported 
the veteran's functional impairments of the shoulders in June 
2002.  VA examiners, in July 2003 and February 2004, 
responding to the rating concerns raised in DeLuca, 8 Vet. 
App. 202, opined that the veteran would suffer further loss 
of range of motion than that demonstrated on examination due 
to pain and fatigability with use of each shoulder.  The 
opinions are consistent with concluding that the examiners 
found the veteran generally credible.

VA examiners in September 1995 and in February 2004 noted 
heavily callused hands with embedded dirt and grease, and the 
latter commented that the veteran reported having no regular 
employment, which seems to imply suspicion that the veteran 
actually used his arms more than he reported.  VA 
consideration of the role of pain, fatigability, pain on use, 
and the like require objective corroboration by adequate 
pathology, such as the atrophy that affects unused muscles, 
or the lack of calluses consistent with the disuse of a body 
part compelled by painful joints.  The observation of well-
used hands and unatrophied muscles raises suspicion about the 
veteran's credibility, but neither examiner asked why the 
veteran's hands were callused, and the question cannot be 
resolved by speculation.  The surgical reports and x ray 
studies of record do show pathology sufficient to explain the 
veteran's reported pain and impaired function of each 
shoulder.

In sum, the evidence of range of motion weighed against the 
evidence of pain and fatigue restricted function are 
essentially in equipoise as to the extent of the functional 
impairment of each shoulder for work.  38 C.F.R. §§ 4.2, 4.10 
(2005).  The veteran is entitled to the benefit of the doubt, 
and in this case it is resolved in favor of finding the 
evidence of functional impairment due to pain, painful use, 
and excess fatigability of each shoulder provides the basis 
for rating each shoulder.  The extent of disability described 
is comparable to that of inability to raise either arm beyond 
25 degrees from the side.  For the right (major) shoulder, 
that disability warrants a 40 percent rating.  For the left 
(minor) shoulder, that warrants a 30 percent rating.

The picture of the disability of each shoulder throughout the 
period under review is that it has not varied very much.  The 
course for each shoulder has been of severe impairment 
leading to surgical therapy, followed by recurring increase 
in impairment and, as to the right shoulder thus far, 
repeated surgery.  Taking the course of each disability into 
account, there is no reason to rate any part of the period 
under review less than 40 and 30 percent for the right and 
left shoulders, respectively.

II.  Duty to Notify and to Assist

This claims at issue predated the current laws and 
regulations governing VA's duties of notice and assistance to 
claimants.  VA notified the veteran of information and 
evidence necessary to substantiate his claim in letters of 
August 2000, and October 2004.  The latter specifically 
requested the veteran to submit evidence in his possession.  
Neither letter identified the effective date of any rating 
awarded in the veteran's claim as appealable, or the 
information and evidence necessary to substantiate 
entitlement to an earlier effective date than was awarded.  
Notice of the information and evidence necessary to 
substantiate an increased rating claim must also include 
notice that VA would determine the effective date of the 
increased disability payment in the event of a successful 
claim.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).  Notice letters of the 
several ratings pursuant to the veteran's claim that did 
award increases also notified him of the effective dates of 
those increases and of his right to appeal them.  The veteran 
was informed of all matters necessary to participate in 
prosecuting his appeal.  He was not prejudiced by the delayed 
notice, or by the lack of specific notice how to pursue and 
earlier effective date.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Additionally, defective notice as to effective 
dates is not unfair in this case, because VA must address any 
notice defect with respect to the effective date elements 
when implementing the awards ordered in this decision.   VA 
has discharged its duty to notify and assist the veteran in 
this case.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained all evidence of which it had notice and 
authorization to obtain.  There has been no failure to obtain 
evidence of which it must notify the veteran.  VA has 
afforded the veteran multiple examinations, and no further 
examination or medical opinion is necessary to decide the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (3) (2005).


ORDER

A 40 percent rating for post-operative right (major) shoulder 
dislocation with degenerative joint disease of the right 
shoulder is granted, subject to the controlling regulations 
governing the payment of monetary benefits.

A 30 percent rating for post-operative left (minor) shoulder 
degenerative joint disease is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.


REMAND

Supplemental statements of the case show consideration of 
extraschedular rating of the veteran's shoulder disabilities.  
The record includes multiple reports of the veteran's 
impairment of his ability to work due to impairment of both 
shoulders.  These predate the date the SSA found the veteran 
to be disabled, primarily by his shoulders.  A VA outpatient 
note of August 1994 noted the veteran's right shoulder 
improved until he returned to construction work.  An October 
1994 VA physical therapy record noted that his work increased 
the pain and irritation of his right shoulder.  The September 
1995 VA compensation examiner opined about the interference 
of the veteran's shoulders with any work.  A VA orthopedic 
nurse practitioner commented on the veteran's impairment for 
work in June 2002.

Taken together, there is sufficient evidence of the veteran's 
shoulders interference with employment to warrant 
extraschedular consideration, given that he is to be rated at 
the maximum level provided for limitation of motion, and no 
other diagnostic code readily fits his pathology.  In light 
of the time span of the pertinent evidence, from before the 
veteran's unemployment until after his last employment, the 
facts raise the question whether 38 C.F.R. § 3.321(b)(1) 
applies to unemployed persons.

Accordingly, the case is REMANDED for the following action:

1.  Submit the veteran's case to the 
Under Secretary for Benefits or to the 
Director, Compensation and Pension 
Service to consider extraschedular rating 
of the right and of the left shoulder 
disability.

*	Request the officer to whom the case 
is submitted to determine whether 
extraschedular rating is warranted 
for either shoulder both before and 
after the veteran was last employed.
2.  Readjudicate the matter of 
extraschedular rating of each shoulder 
disability, and if extraschedular 
rating of either shoulder is denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


